Citation Nr: 1756897	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a right hip injury (originally claimed as cold injury residuals). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1953 to
 June 1955. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran was provided a hearing in September 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The Board previously remanded these claims in June 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, another remand is necessary to afford the Veteran every possible consideration.

Right Hip Condition

The Veteran received a VA examination for his hip condition in July 2016.  The examiner was asked to opine whether the claimed condition was at least as likely as not (50 percent probability) incurred in or caused by his cold injury during service and if not, whether it is as likely as not secondary to the service-connected foot conditions.  The examiner opined that the Veteran's claimed right hip condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also opined that the Veteran's hip condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner rationalized that "[w]hile the Veteran did sustain some joint stiffness in 1955 from cold injury during service[,] there is no documentation of record that there has been continued care and treatment of this initial injury."  The examiner further rationalized that there is a 30 plus year gap, and therefore, he was unable to confirm the Veteran's current right hip condition is related to the initial injury that occurred during service without resorting to mere speculation. 

The Board finds the July 2016 VA opinion is not adequate.  Although the examiner provided opinions regarding whether the Veteran's right hip disability was due to service or due to his service-connected foot conditions, he provided no opinion regarding whether the Veteran's right hip condition was aggravated by his service-connected left and right foot disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  Additionally, while the Veteran provided rationale for why the Veteran's right hip disability was not due to service, he did not provide rationale for why the Veteran's right hip disability was not due to his service-connected foot conditions, and instead, repeated the same rationale for his direct service connection opinion.  Therefore, the claims file should be returned to the July 2016 examiner, if available, in order to obtain addendum opinions regarding whether the Veteran's right hip condition is due to or aggravated (worsened beyond normal progress of the disorder) by his service-connected left and right foot conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

TDIU

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017). 

Although the Veteran currently meets the percentage criteria laid out in 38 C.F.R. § 4.16 (a), the Board finds the record does not currently show that the Veteran's service-connected disabilities have prevented the Veteran from being able to secure or follow a substantially gainful occupation.  Id.; See Van Hoose v. Brown, 4 Vet. App. at 363 (1993).

However, the Board also finds the Veteran's claim of TDIU is inextricably intertwined to the claimed right hip condition, and therefore, a determination on this issue prior to resolving the above issue would unduly prejudice the Veteran.  Thus, adjudication on this issue is deferred until the above development is accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's right hip condition.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the July 2016 opinion.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the July 2016 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include the Veteran's lay statements concerning his right hip pain, as well as the onset of current symptomatology, the examiner should opine as to the following:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip condition is due to his service-connected left and right foot condition, to include his altered gait?   

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip condition is aggravated by his service-connected left and right foot condition, to include his altered gait?  "Aggravation" is defined as a worsening beyond the natural progression of the disability.  

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

3.  Additionally, ensure the examiner addresses the functional and occupational impairment due to the claimed right hip condition and his service-connected disabilities as they relate to the ability to function in a work setting, including the ability to perform sedentary and physical tasks in a work setting, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.

4.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

